In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00396-CR

WALTER LEE GREEN, JR. AKA                  §   On Appeal from the 432nd District
WALTER GREEN, JR., Appellant                   Court
                                           §
                                               of Tarrant County (1514816D)
                                           §
                                               April 15, 2021
V.                                         §
                                               Memorandum Opinion by Justice
                                           §   Gabriel

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Gabriel_____________________
                                          Justice Lee Gabriel